STATE OF MICHIGAN

                           COURT OF APPEALS



KARA LEANN YOUNGBLOOD,                                              UNPUBLISHED
                                                                    December 28, 2017
               Plaintiff-Appellee,

v                                                                   No. 335227
                                                                    Berrien Circuit Court
ANDREW JOSEPH YOUNGBLOOD,                                           LC No. 15-003453-DM

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and STEPHENS and SHAPIRO, JJ.

HOEKSTRA, J (concurring in part and dissenting in part).

       I respectfully dissent from the majority’s conclusion that two-thirds of the Sodus property
should be considered marital property. I concur with the majority in all other respects, and thus I
would affirm in part, vacate in part, and remand for further proceedings.

        The trial court determined that the entire Sodus property constituted separate property
belonging to plaintiff. Whether a particular asset qualifies as marital or separate property
involves findings of fact, which we review for clear error. Woodington v Shokoohi, 288 Mich
App 352, 357; 792 NW2d 63 (2010). In my judgment, the trial court did not clearly err in this
case. Plaintiff obtained one-third of the property as an inheritance from her father, and an
inheritance typically constitutes separate property. See Cunningham v Cunningham, 289 Mich
App 195, 201; 795 NW2d 826 (2010). In exchange for over $36,000, plaintiff received an
additional third of the Sodus property from her sister. Plaintiff financed this purchase by
obtaining a loan in her own name, and the trial court determined that the loan was plaintiff’s sole
debt. Debts may be the individual responsibility of only one spouse, Reed v Reed, 265 Mich. App.
131, 157; 693 NW2d 825 (2005), and by taking on an individual debt to purchase property from
her sister, plaintiff added to her separate holdings. Finally, plaintiff obtained a third of the
property from her brother in exchange for a van. However, this was not an arm’s length
transaction for fair market value. Rather, in a trade between siblings, a van—that the trial court
found to be without value—was given to plaintiff’s brother for his interest in the Sodus property.
This sort of gift to plaintiff from her brother is not property that came to plaintiff by reason of




                                                -1-
her marriage, see MCL 552.19; rather, it is separate property. 1 More generally, the Sodus
property was titled solely in plaintiff’s name. While titling the property in plaintiff’s name is not
dispositive on its own, Cunningham, 289 Mich. App. at 202, there was also evidence that, after
seeking legal advice, plaintiff deliberately refrained from adding defendant to the property in
order to keep the Sodus property separate and that defendant, via email, stated that he had no
interest in plaintiff’s property. In other words, the parties treated the Sodus property as separate
property. See id. at 209 (“The actions and course of conduct taken by the parties are the clearest
indicia of whether property is treated or considered as marital, rather than separate, property.”).
On this record, I cannot see that the trial court clearly erred by concluding that plaintiff owned
the entire Sodus property as separate property.



                                                              /s/ Joel P. Hoekstra




1
  Although I see no clear error in the trial court’s determination that the Sodus property was
separate property, I would conclude that the trial court erred by failing to account for plaintiff’s
loan payments and the van. That is, to the extent plaintiff made any payments on her separate
loan with marital funds, defendant would be entitled to a half share in the amount paid from
marital property. See Giesen v Giesen, 140 Mich. App. 335, 341; 364 NW2d 327 (1985). Given
plaintiff’s testimony suggesting that the van was worth $4,000, like the majority, I also question
whether the evidence supports the conclusion that the van was wholly without value. If the van
had any value, defendant would be entitled to half the value of the van insofar as the exchange of
the van contributed to plaintiff’s acquisition of her brother’s share of the Sodus property. See
MCL 552.401. Nevertheless, given that plaintiff paid her sister $36,000 for a third of the
property, plaintiff’s brother clearly gifted his third of the property to plaintiff when he deeded the
property solely to plaintiff in exchange for, at most, a $4,000 van.


                                                 -2-